Case 1:20-cv-00760-JRS-TAB Document 21 Filed 11/25/20 Page 1 of 1 PageID #: 102




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


  BRADLEY LEMONS,                                  )
                                                   )
                         Plaintiff,                )
                                                   ) CASE NO.: 1:20-cv-00760-JRS-TAB
          v.                                       )
                                                   )
  ANTHONY WATTS and SWIFT                          )
  TRANSPORTATION CO.                               )
                                                   )
                         Defendants.               )


                ORDER GRANTING JOINT STIPULATION OF DISMISSAL

        The parties having so stipulated, IT IS ORDERED that the above-captioned action is

 dismissed, with prejudice, each side bearing its own costs.

 SO ORDERED.

Date: 11/25/2020



 Copies to:


                                                               Nathan D. Foushee
                                                               NateF@KenNunn.com

                                                               Lesley Pfleging
                                                               lpfleging@lewiswagner.com
